Per Curiam:
The determination of the Appellate Term and the judgments of the Municipal Court are reversed, with costs, and the complaints dismissed, with costs, upon the ground that the defendant did not know or believe, or have reason to know or believe, that the dog was vicious or dangerous to mankind, and that there is no proof that the defendant was negligent in permitting the dog to run at large, or that any ordinance was violated. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Determinations of Appellate Term and judgments of Municipal Court reversed, with costs, and complaints dismissed, with costs. Orders to be settled on notice.